Table of Contents UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q R Quarterly report pursuant to Section 13 or 15(d) of the SecuritiesExchange Act of 1934 For the quarterly period ended September 30, 2009 OR £ Transition report pursuant to Section 13 or 15(d) of the Securities ExchangeAct of 1934 Commission File Number: 0-25871 INFORMATICA CORPORATION (Exact name of registrant as specified in its charter) Delaware 77-0333710 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 100 Cardinal Way Redwood City, California 94063 (Address of principal executive offices, including zip code) (650) 385-5000 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 (the “Exchange Act”) during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days:Yes R No £ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes £ No £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer RAccelerated filer £Non-accelerated filer £Smaller reporting company £ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). £ Yes R No As of October 30, 2009, there were approximately 89,450,000 shares of the registrant’s common stock outstanding. Table of Contents INFORMATICA CORPORATION Table of Contents Page No. PART I. FINANCIAL INFORMATION Item 1. Condensed Consolidated Financial Statements: 3 Condensed Consolidated Balance Sheets as of September 30, 2009 and December 31, 2008 3 Condensed Consolidated Statements of Income for the three and nine months ended September 30, 2009 and 2008 4 Condensed Consolidated Statements of Cash Flows for the nine months ended September 30, 2009 and 2008 5 Notes to Condensed Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 30 Item 3. Quantitative and Qualitative Disclosures About Market Risk 48 Item 4. Controls and Procedures 50 PART II. OTHER INFORMATION 51 Item 1. Legal Proceedings 51 Item 1A. Risk Factors 51 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 64 Item 6. Exhibits 65 Signature 66 Exhibit Index 67 EXHIBIT 31.1 EXHIBIT 31.2 EXHIBIT 32.1 2 Table of Contents PART I: FINANCIAL INFORMATION ITEM 1. CONDENSED CONSOLIDATED FINANCIAL STATEMENTS INFORMATICA CORPORATION CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands) September 30, 2009 December 31, 2008 (Unaudited) Assets Current assets: Cash and cash equivalents $ 138,457 $ 179,874 Short-term investments 284,932 281,055 Accounts receivable, net of allowances of $3,522 and $2,558, respectively 83,625 87,492 Deferred tax assets 24,273 22,336 Prepaid expenses and other current assets 13,560 12,498 Total current assets 544,847 583,255 Property and equipment, net 8,042 9,063 Goodwill 287,569 219,063 Other intangible assets, net 68,808 35,529 Long-term deferred tax assets 2,481 7,294 Other assets 8,324 8,908 Total assets $ 920,071 $ 863,112 Liabilities and Stockholders’ Equity Current liabilities: Accounts payable $ 5,172 $ 7,376 Accrued liabilities 33,261 34,541 Accrued compensation and related expenses 29,058 29,365 Income taxes payable and deferred tax liability 12,956 — Accrued facilities restructuring charges 20,567 19,529 Deferred revenues 126,040 120,892 Total current liabilities 227,054 211,703 Convertible senior notes 201,000 221,000 Accrued facilities restructuring charges, less current portion 35,973 44,939 Long-term deferred revenues 6,033 8,847 Long-term income taxes payable 12,180 20,668 Total liabilities 482,240 507,157 Commitments and contingencies (Note 12) Stockholders’ equity: Common stock 89 87 Additional paid-in capital 412,073 374,091 Accumulated other comprehensive income (loss) 911 (3,741 ) Retained earnings (accumulated deficit) 24,758 (14,482 ) Total stockholders’ equity 437,831 355,955 Total liabilities and stockholders’ equity $ 920,071 $ 863,112 See accompanying notes to condensed consolidated financial statements. 3 Table of Contents INFORMATICA CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF INCOME (In thousands, except per share data) (Unaudited) Three Months Ended September 30, Nine Months Ended September 30, 2009 2008 2009 2008 Revenues: License $ 49,981 $ 45,846 $ 142,770 $ 138,578 Service 73,413 67,971 207,026 192,709 Total revenues 123,394 113,817 349,796 331,287 Cost of revenues: License 648 722 2,024 2,312 Service 18,759 20,404 55,605 61,569 Amortization of acquired technology 2,081 1,283 5,497 2,854 Total cost of revenues 21,488 22,409 63,126 66,735 Gross profit 101,906 91,408 286,670 264,552 Operating expenses: Research and development 19,978 18,263 57,089 54,484 Sales and marketing 47,484 43,667 135,366 132,420 General and administrative 8,845 9,412 30,646 26,927 Amortization of intangible assets 2,754 1,502 7,239 2,857 Facilities restructuring charges 557 896 1,961 2,764 Purchased in-process research and development — — — 390 Total operating expenses 79,618 73,740 232,301 219,842 Income from operations 22,288 17,668 54,369 44,710 Interest income 1,295 3,191 4,651 11,698 Interest expense (1,611 ) (1,830 ) (4,863 ) (5,431 ) Other income, net 189 139 964 556 Income before provision for income taxes 22,161 19,168 55,121 51,533 Provision for income taxes 5,969 5,787 15,881 15,425 Net income $ 16,192 $ 13,381 $ 39,240 $ 36,108 Basic net income per common share $ 0.18 $ 0.15 $ 0.45 $ 0.41 Diluted net income per common share $ 0.17 $ 0.14 $ 0.41 $ 0.38 Shares used in computing basic net income per common share 88,283 88,570 87,837 88,422 Shares used in computing diluted net income per common share 103,516 103,740 102,507 103,735 See accompanying notes to condensed consolidated financial statements. 4 Table of Contents INFORMATICA CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) (Unaudited) Nine Months Ended September 30, 2009 2008 Operating activities: Net income $ 39,240 $ 36,108 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization 4,063 4,199 Allowance for doubtful accounts 221 742 Gain on early extinguishment of debt (337 ) — Share-based payments 13,132 11,984 Deferred income taxes (3,421 ) (5,637 ) Tax benefits from share-based payments 2,631 7,067 Excess tax benefits from share-based payments (2,812 ) (5,237 ) Amortization of intangible assets and acquired technology 12,736 5,711 Non-cash facilities restructuring charges 1,961 2,764 Other non-cash items (44 ) 636 Changes in operating assets and liabilities: Accounts receivable 7,425 16,143 Prepaid expenses and other assets (300 ) (10,022 ) Accounts payable and other current liabilities (20,085 ) (7,363 ) Income taxes payable 5,709 2,788 Accrued facilities restructuring charges (9,766 ) (9,222 ) Deferred revenues (2,825 ) 1,460 Net cash provided by operating activities 47,528 52,121 Investing activities: Purchases of property and equipment (2,037 ) (3,162 ) Purchases of marketable securities and other investments (306,577 ) (201,302 ) Purchase of patent (2,420 ) — Maturities of investments 284,495 254,935 Sales of investments 18,097 54,351 Business acquisitions, net of cash acquired (86,024 ) (79,844 ) Transfer from restricted cash — 12,016 Net cash provided by (used in) investingactivities (94,466 ) 36,994 Financing activities: Net proceeds from issuance of common stock 28,832 26,089 Repurchases and retirement of common stock (9,021 ) (37,260 ) Repurchases of convertible senior notes (19,200 ) — Excess tax benefits from share-based payments 2,812 5,237 Net cash provided by (used in) financing activities 3,423 (5,934 ) Effect of foreign exchange rate changes on cash and cash equivalents 2,098 (5,222 ) Net increase (decrease) in cash and cash equivalents (41,417 ) 77,959 Cash and cash equivalents at beginning of period 179,874 203,661 Cash and cash equivalents at end of period $ 138,457 $ 281,620 See accompanying notes to condensed consolidated financial statements. 5 Table of Contents INFORMATICA CORPORATION NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Note 1. Summary of Significant Accounting Policies Basis of Presentation The accompanying condensed consolidated financial statements of Informatica Corporation (“Informatica,” or the “Company”) have been prepared in conformity with generally accepted accounting principles (“GAAP”) in the United States of America. However, certain information and footnote disclosures normally included in financial statements prepared in accordance with GAAP have been condensed, or omitted, pursuant to the rules and regulations of the Securities and Exchange Commission (“SEC”). In the opinion of management, the financial statements include all adjustments necessary, which are of a normal and recurring nature for the fair presentation of the results of the interim periods presented. All of the amounts included in this Report related to the condensed consolidated financial statements and notes thereto as of and for the three and nine months ended September 30, 2009 and 2008 are unaudited. The interim results presented are not necessarily indicative of results for any subsequent interim period, the year ending December 31, 2009, or any future period. The preparation of the Company’s condensed consolidated financial statements in conformity with GAAP requires management to make certain estimates, judgments, and assumptions. The Company believes that the estimates, judgments, and assumptions upon which it relies are reasonable based on information available at the time that these estimates, judgments, and assumptions were made. These estimates, judgments, and assumptions can affect the reported amounts of assets and liabilities as of the date of the financial statements as well as the reported amounts of revenues and expenses during the periods presented. To the extent there are material differences between these estimates and actual results, Informatica’s financial statements would be affected. In many cases, the accounting treatment of a particular transaction is specifically dictated by GAAP and does not require management’s judgment in its application. There are also instances that management’s judgment in selecting an available alternative would not produce a materially different result. These unaudited, condensed consolidated financial statements should be read in conjunction with the Company’s audited consolidated financial statements and notes thereto for the year ended December 31, 2008 included in the Company’s Annual Report on Form 10-K filed with the SEC. The condensed consolidated balance sheet as of December 31, 2008 has been derived from the audited consolidated financial statements of the Company. Informatica, in accordance with Financial Accounting Standards Board (“FASB”) Subsequent Events (Accounting Standards Codification (“ASC”) 855-10-50-1), has evaluated its subsequent events through the date and time that the financial statements were issued on November 5, 2009. Revenue Recognition The Company derives its revenues from software license fees, maintenance fees, and professional services, which consist of consulting and education services. The Company recognizes revenue in accordance with FASB Software Revenue Recognition (ASC 985-605-25), FASB Revenue Recognition for Construction-Type and Production-Type Contracts (ASC 605-35), andthe Securities and Exchange Commission’s Staff Accounting BulletinNo. 104 (“SABNo. 104”), Revenue Recognition, and other authoritative accounting literature. Under ASC 985-605-25, revenue is recognized when persuasive evidence of an arrangement exists, delivery has occurred, the fee is fixed or determinable, and collection is probable. Persuasive evidence of an arrangement exists. The Company determines that persuasive evidence of an arrangement exists when it has a written contract, signed by both the customer and the Company, and written purchase authorization. Delivery has occurred.
